


Exhibit 10.13
GUARANTEE AGREEMENT SUPPLEMENT
This GUARANTEE AGREEMENT SUPPLEMENT dated as of July 31, 2015 is entered into by
and between Endurance Specialty Holdings Ltd., a Bermuda exempted limited
liability company (the “New Guarantor”) and Royal Bank of Canada, as
administrative agent for the Lenders (the “Administrative Agent”).
WHEREAS, the Guarantors party thereto and the Administrative Agent are parties
to a Guarantee Agreement dated as of May 2, 2014 (as amended, restated, amended
and restated, replaced, refinanced, supplemented or otherwise modified from time
to time, the “Guarantee Agreement”) under which the Guarantors guarantee certain
of the Obligations of the Borrower;
WHEREAS, the New Guarantor desires to become a party to the Guarantee Agreement
as a Guarantor thereunder; and
WHEREAS, terms defined in the Guarantee Agreement (or whose definitions are
incorporated by reference in Section 1 of the Guarantee Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Guarantee. The New Guarantor unconditionally guarantees the full and punctual
payment of each Obligation when due (whether at stated maturity, upon
acceleration or otherwise). The New Guarantor acknowledges that, by signing this
Guarantee Agreement Supplement and delivering it to the Administrative Agent,
the New Guarantor becomes a “Guarantor” for all purposes of the Guarantee
Agreement and that its obligations thereunder are subject to all the provisions
of the Guarantee Agreement (including those set forth in Section 2 thereof)
applicable to the obligations of a Guarantor thereunder.
2.    Party to Guarantee Agreement. Upon delivering this Guarantee Agreement
Supplement to the Administrative Agent, the New Guarantor will become a party to
the Guarantee Agreement and will thereafter have all the rights and obligations
of a Guarantor thereunder and be bound by all the provisions thereof as fully as
if the New Guarantor were one of the original parties thereto.
3.    Address of New Guarantor. The address, facsimile number, electronic mail
address and telephone number of the New Guarantor for purposes of Section 9 of
the Guarantee Agreement are:
100 Pitts Bay Road
Pembroke, Bermuda HM 08
Fax:    (441) 278-0401
Tel:    (441) 278-0440
Email: dlurie@enduranceservices.com



1



--------------------------------------------------------------------------------



4.    Representations and Warranties. (a) The New Guarantor is an exempted
limited liability company duly organized, validly existing and in good standing
(to the extent such concept is applicable) under the laws of Bermuda.
(b)    The execution and delivery of this Guarantee Agreement Supplement by the
New Guarantor and the performance by it of its obligations under the Guarantee
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (except such as have been obtained on or prior to the date hereof) and
do not contravene, or constitute a default under, any provision of applicable
law or regulation (except to the extent that such contraventions or defaults, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect) or of its Organization Documents, or of any material agreement,
judgment, injunction, order, decree or other instrument binding upon it or
result in the creation or imposition of any Lien on any of its assets.
(c)    The Guarantee Agreement as supplemented hereby constitutes a valid and
binding agreement of the New Guarantor, enforceable in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and (ii)
general principles of equity.
(d)    Each of the representations and warranties set forth in the Guarantee
Agreement is true as applied to the New Guarantor. For purposes of the foregoing
sentence, references in said Sections to a “Guarantor” are deemed to refer to
the New Guarantor and references to the “Closing Date” are deemed to refer to
the date on which the New Guarantor signs and delivers this Guarantee Agreement
Supplement.
5.    Governing Law. This Guarantee Agreement Supplement is to be construed in
accordance with and governed by the law of the State of New York.
[SIGNATURE PAGES FOLLOW]
 



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Guarantee Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
ENDURANCE SPECIALTY HOLDINGS LTD.




By:
 
Name:
Michael J. McGuire
Title:
Chief Financial Officer


[Signature Page to Guarantee Agreement Supplement]



--------------------------------------------------------------------------------










ROYAL BANK OF CANADA
as Administrative Agent




By:
 
Name:
Susan Khokher
Title:
Manager, Agency



 

[Signature Page to Guarantee Agreement Supplement]

